Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
November 10, 2014, by and among Demand Media, Inc. (the “Company”) and Mel Tang
(the “Consultant”).

RECITALS

A.

The Consultant currently serves as Chief Financial Officer of the Company
pursuant to that certain Amended and Restated Employment Agreement with the
Company, dated October 1, 2012, as amended by that certain resignation notice
dated November 7, 2014 (the “Employment Agreement”).

B.

The Company and the Consultant mutually desire to transition the Consultant’s
role with the Company from that of Chief Financial Officer of the Company to
that of a non-employee consultant to the Company, effective as of the close of
business on December 31, 2014 (the “Transition Date”).

C.

The Consultant and the Company mutually desire that, effective as of the close
of business on the Transition Date, the Employment Agreement will terminate,
this Agreement will supersede and replace the Employment Agreement in its
entirety and the Consultant will cease to be an employee of the Company and will
thereupon become an independent contractor of the Company performing consulting
services. The Consultant desires to perform such services on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Consultant hereby agree as follows:

1.Resignation.  The Consultant hereby (a) resigns from his position as Chief
Financial Officer of the Company and from all other offices held with the
Company and/or its affiliates (if any), and (b) terminates his employment with
all such entities, in each case, effective as of the close of business on the
Transition Date.  The Company and the Consultant acknowledge and agree that the
termination of the Consultant’s employment as of the close of business on the
Transition Date shall constitute a termination of employment by the Consultant
“without Good Reason” pursuant to Section 4(b) of the Employment Agreement. As
of the close of business on the Transition Date, the Employment Agreement shall
terminate and shall be of no further force and effect, and neither the Company
nor the Consultant shall have any further obligations pursuant thereto.

 

--------------------------------------------------------------------------------

 

2.Services and Compensation

(a)Services and Base Compensation.

(i)During the Term (as defined below), the Consultant shall provide such
transition services (the “Services”) in the Consultant’s areas of expertise and
work experience as may be mutually agreed by the Consultant and the Board of
Directors of the Company (the “Board”) and/or the Chief Executive Officer of the
Company.  The Consultant may enter into other consulting or employment
relationships that do not conflict with the Consultant’s obligations
hereunder.  

(ii)Compensation for Services.  In consideration for the performance of the
Services, during the Term the Company shall pay or provide to the Consultant a
fee of $10,000 per month (the “Base Compensation”), payable monthly in
arrears.  In addition, during the Term, to the extent the Company continues to
maintain its Executive Medical Reimbursement Plan, the Consultant shall be
eligible to participate in such plan (or any successor plan), as in effect from
time to time.

(b)Employment Termination Payments and Benefits. In addition to the Base
Compensation, subject to and conditioned upon the Consultant’s execution and
delivery to the Company of an effective release of claims in substantially the
form attached hereto as Exhibit A (the “Release”) within twenty-one (21) days
following the Transition Date and non-revocation of such Release during any
applicable revocation period:

(i)The Consultant shall remain eligible to the receive an Annual Bonus (as
defined in the Employment Agreement) in respect of 2014 services in accordance
with the Employment Agreement and consistent with the 2014 annual bonuses
received by the Company’s senior executives.  The Annual Bonus, if any, will be
paid on the earlier of (1) the date on which 2014 annual bonuses are paid
generally to the Company’s senior executives, but no later than March 15, 2015
or (2) within three (3) business days of the date on which this Agreement is
terminated by the Company pursuant to Section 3(a)(ii).

(ii)During the period commencing on the Transition Date and ending on the last
day of the Term or, if earlier, the date on which the Consultant becomes
eligible for coverage under the group health plan of a subsequent employer (of
which eligibility the Consultant hereby agrees to give prompt notice to the
Company) (in any case, the “COBRA Period”), subject to the Consultant’s valid
and timely election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder, the
Company shall continue to provide the Consultant and the Consultant’s eligible
dependants with coverage under its group health plans, including its Executive
Medical Reimbursement Plan (to the extent such plan is maintained by the
Company), at the same levels and the same cost to the Consultant as would have
applied if the Consultant’s employment had not been terminated on the Transition
Date, based on the Consultant’s elections in effect on the date hereof),
provided, however, that (A) if any plan pursuant to which such benefits are
provided ceases prior to the expiration of the period of continuation coverage
to be exempt from the application of Section 409A (as defined below) under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Consultant under its

2

--------------------------------------------------------------------------------

 

group health plans (including because taxes or penalties would be imposed on the
Company in connection with such continuation coverage), then, in either case, an
amount equal to each remaining Company subsidy shall thereafter be paid to the
Consultant as currently taxable compensation in substantially equal monthly
installments over the remaining portion of the continuation coverage period.

(iii)During the Term, each of the Consultant’s outstanding Company and Rightside
Group, Ltd. (“Rightside”) restricted stock unit awards shall continue to vest in
accordance with their original vesting schedules, subject to the Consultant
continuing to provide the Services to the Company. Upon the termination of the
Term and the Consultant’s services hereunder, each of the Consultant’s Company
and Rightside restricted stock unit awards and each of the Consultant’s Company
and Rightside stock options, to the extent then-unvested, in each case, as of
the date termination of the Term, shall terminate as of such termination
date.  The agreements evidencing the Consultant’s Company and Rightside
restricted stock units and stock options shall be deemed amended to the extent
necessary to give effect to this Section 2(b)(iii).

(c)Expenses. During the Term, the Company shall continue to reimburse the
Consultant for reasonable and documented out-of-pocket expenses incurred by
Consultant directly in connection with providing the Services contemplated
hereunder, in accordance with the Company’s substantiation and reimbursement
policies applicable to non-employees, as in effect from time to time.

3.Term and Obligations Upon Termination

(a)Term.  The Consultant’s Services hereunder shall be for a term  commencing on
the close of business on the Transition Date and ending on March 31, 2015
(collectively, the “Term”).  Notwithstanding the foregoing, (i) the Consultant
may terminate the Term and the Consultant’s Services hereunder at any time, for
any reason or no reason, and (ii) the Company may terminate the Term and the
Consultant’s Services hereunder either (A) prior to February 16, 2015, only for
Cause (as defined in the Employment Agreement) or (B) on or following February
16, 2015, for any reason or no reason, upon notice provided by the terminating
party to the other party in accordance with Section 10 below.

(b)Obligations Upon Termination.  Upon a termination of the Term and the
Consultant’s Services hereunder:

(i)The Company shall pay within thirty (30) days after the date of termination
(or such earlier date as may be required by applicable law), all amounts owing
to the Consultant for Services completed and/or reimbursable expenses (under
Section 2(c) above) incurred through the termination date; and

(ii)Notwithstanding anything contained herein to the contrary, Section 4
(Confidentiality Agreement), Section 5 (Cooperation), Section 6
(Non-Disparagement) and Section 8 (Independent Contractor) hereof, as well as
the Confidentiality Agreement, as defined in Section 4, shall survive
termination of this Agreement and shall continue in effect.

3

--------------------------------------------------------------------------------

 

(c)Return of Property. Upon the termination of the Term and the Consultant’s
Services hereunder for any reason, the Consultant agrees to return to the
Company all documents of the Company and its affiliates (and all copies thereof)
and all other Company or Company affiliate property that the Consultant has in
his possession, custody or control. Such property includes, without limitation:
(i) any materials of any kind that the Consultant knows contain or embody any
proprietary or confidential information of the Company or an affiliate of the
Company (and all reproductions thereof), (ii) computers (including, but not
limited to, laptop computers, desktop computers and similar devices) and other
portable electronic devices (including, but not limited to, tablet computers),
cellular phones/smartphones, credit cards, phone cards, entry cards,
identification badges and keys, and (iii) any correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the customers, business plans,
marketing strategies, products and/or processes of the Company or any of its
affiliates and any information received from the Company or any of its
affiliates regarding third parties.

(d)Exclusivity of Benefits.   Except as expressly provided in this Agreement,
the Company shall have no further obligations to the Consultant upon termination
of the Term and the Consultant’s Services hereunder.

4.Confidentiality Agreement. The parties acknowledge and agree that they have
entered into a Confidential Information and Development Agreement, dated July
16, 2006 (the “Confidentiality Agreement”) and the Consultant hereby
acknowledges and agrees that such agreement shall remain in full force and
effect in accordance with its terms and that the Consultant shall be bound by
its terms and conditions.  

5.Cooperation. In addition to the Services (and without further compensation),
the Consultant agrees that, following the Transition Date, the Consultant will
use commercially reasonable efforts to cooperate with the Company, to the extent
reasonably requested by the Company, to consult, advise and provide relevant
input with respect to: (a) any internal investigation or administrative,
regulatory or judicial proceeding involving matters that were within the scope
of the Consultant’s duties and responsibilities to the Company and its
affiliates during employment with the Company, and (b) the transition of the
Consultant’s prior job duties and responsibilities.

6.Non-Disparagement. The Consultant agrees not to disparage the Company, any
affiliate of the Company and/or any officers, directors, employees, shareholders
and/or agents of the Company or any affiliate of the Company in any manner
intended or reasonably likely to be harmful to them or their business, business
reputation or personal reputation. The Company shall ensure that its directors
and executive officers do not disparage the Consultant in any manner intended or
reasonably likely to be harmful to the Consultant’s business or personal
reputation.

7.Representations.  The Consultant represents and warrants that the Consultant
has no outstanding agreement, relationship or obligation that is in conflict
with any of the provisions of this Agreement, or that would preclude the
Consultant from performing hereunder or complying with the provisions hereof,
and further agrees that the Consultant will not enter into any such conflicting
agreement or relationship during the Term. The Consultant agrees to comply with
any insider trading policy, ethics policy and business conduct policy of the

4

--------------------------------------------------------------------------------

 

Company during the term of this Agreement, but may adopt a Section 10b5-1
trading plan consistent with such obligations.  The Consultant agrees to not use
information received by the Consultant during the term of this Agreement for
personal gain or take advantage of any business opportunities that arise as a
result of this Agreement that might be of interest to the Company.

8.Independent Contractor.  The Consultant expressly acknowledges and agrees
that, as of the Transition Date, he is solely an independent contractor and
shall not be construed to be an employee of the Company in any matter under any
circumstances or for any purposes whatsoever.  The Company shall not be
obligated to (a) pay on the account of the Consultant, any unemployment tax or
other taxes required under the law to be paid with respect to employees, (b)
withhold any monies from the fees of the Consultant for income or employment tax
purposes or (c) provide the Consultant with any benefits, including without
limitation health, welfare, pension, retirement, or any kind of insurance
benefits, including workers’ compensation insurance (except as expressly
provided above with respect to COBRA continuation benefits).  Notwithstanding
the foregoing, any amounts payable to the Consultant in respect of his service
as an employee of the Company prior to the Transition Date shall be subject to
withholding in accordance with applicable law.  The Consultant acknowledges and
agrees that the Consultant is obligated to report as income all compensation
received by the Consultant pursuant to this Agreement, and to pay any applicable
income, self-employment and other taxes thereon.  The Consultant and the Company
hereby acknowledge and agree that this Agreement does not impose any obligation
on the Company to offer employment to the Consultant at any time.

9.Assignment.  This Agreement and the rights and duties hereunder are personal
to the Consultant and shall not be assigned, delegated, transferred, pledged or
sold by the Consultant without the prior written consent of the Company.  The
Consultant hereby acknowledges and agrees that the Company may assign, delegate,
transfer, pledge or sell this Agreement and the rights and duties hereunder (a)
to an affiliate of the Company, or (b) to any third party (i) that acquires all
or substantially all of the assets of the Company or (ii) that is the surviving
or acquiring corporation in connection with a merger, consolidation or other
acquisition involving the Company.  This Agreement shall inure to the benefit of
and be enforceable by the parties hereto, and their respective heirs, personal
representatives, successors and assigns.

5

--------------------------------------------------------------------------------

 

10.Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Consultant:  at the Consultant’s most recent address on the records of
the Company.

If to the Company:

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

with a copy to:

Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA  90071-1560
Attn: Alex Voxman

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

11.Section 409A.   To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Internal Revenue Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”).  Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A, the Company shall work in good faith
with the Consultant to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (a) exempt the compensation
and benefits payable under this Agreement from Section 409A, and/or (b) comply
with the requirements of Section 409A; provided, however, that this Section 11
shall not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.  Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments.  

12.Governing Law.  Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the State of California, without regard to
conflict of law principles.

13.Entire Agreement; Counterparts. Effective as of the close of business on the
Transition Date, this Agreement, together with the Confidentiality Agreement,
the Release and any applicable stock option and restricted stock unit
agreements, constitutes the complete and

6

--------------------------------------------------------------------------------

 

final agreement of the parties and supersede any prior agreements between them,
whether written or oral, with respect to the subject matter hereof.  Without
limiting the generality of the foregoing, the Consultant hereby agrees that as
of the close of business on the Transition Date, the Employment Agreement is
hereby terminated and shall be of no further force or effect.  No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

14.Severability.  The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.

 

(Signature Page Follows)

 




7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

DEMAND MEDIA, INC.

 

 

 

 

 

 

By:

 

        /s/ Sean Moriarty

 

 

Sean Moriarty

 

 

Chief Executive Officer

 

 

 

CONSULTANT

 

 

 

/s/ Mel Tang

 

 

Mel Tang

 

 

 

[Signaure page to Mel Tang Consulting Agreement]

--------------------------------------------------------------------------------

 

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under that certain Consulting Agreement,
dated as of November 10, 2014, between the Company and the undersigned (the
“Consulting Agreement”), (ii) to payments or benefits under any equity award
agreement between the undersigned and the Company, (iii) with respect to Section
2(c) of the Consulting Agreement, (iv) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with the Company, (v) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company, or (vi) to any Claims which cannot be waived
by an employee under applicable law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

A-1

--------------------------------------------------------------------------------

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B)THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C)THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.

 

 

 

 

 

 

Mel Tang

 

A-2